      Case 2:20-cv-00048-TOR      ECF No. 17   filed 09/15/21   PageID.112 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    NAOMI LINDSTROM,
                                                   NO: 2:20-CV-0048-TOR
 8                              Plaintiff,
                                                   ORDER OF DISMISSAL
 9          v.                                     WITH PREJUDICE

10    SAFECO INSURANCE COMPANY
      OF AMERICA, an uninsured motorist
11    insurance carrier for Naomi Lindstrom,
      and a foreign insurance company, and
12    wholly owned subsidiary of LIBERTY
      MUTUAL, a Massachusetts
13    Corporation,

14                              Defendant.

15

16         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss with

17   Prejudice (ECF No. 16). The motion was submitted for hearing without oral

18   argument. Having reviewed the file and the records therein, the Court is fully

19   informed. The parties stipulate that this matter may be dismissed with prejudice

20   and without fees or costs to any party.



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 2:20-cv-00048-TOR     ECF No. 17    filed 09/15/21   PageID.113 Page 2 of 2




 1

 2         ACCORDINGLY, IT IS HEREBY ORDERED:

 3         1. The Stipulated Motion to Dismiss (ECF No. 16) is GRANTED.

 4         2. This case is hereby DISMISSED with prejudice pursuant to Federal Rule

 5            of Civil Procedure 41(a)(1)(A)(ii), without an award of costs or

 6            attorney’s fees to any party.

 7         3. All pending hearings and trial are stricken from the Court’s calendar.

 8         The District Court Executive is hereby directed to enter this Order, furnish

 9   copies to counsel, and CLOSE the file.

10         DATED September 15, 2021.

11

12
                                   THOMAS O. RICE
13                              United States District Judge

14

15

16

17

18

19

20



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
